Citation Nr: 1715705	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  04-39 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenic reaction, claimed as a psychiatric disorder (psychiatric disorder).

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 through August 1957. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal was remanded for additional development by the Board in March 2006 and March 2010. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1983 decision, the Board denied service connection for a psychiatric disorder.  The Veteran was notified of that decision and his appeal rights.  He did not appeal the decision.  

2.  Evidence associated with the claims file since the April 1983 Board denial, when considered by itself or in connection with evidence previously assembled is cumulative.  



CONCLUSIONS OF LAW

1.  The April 1983 Board decision denying service connection for a psychiatric disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(b), 20.1103 (2016).

2.  Evidence received since the April 1983 Board decision is not new and material and the claim for a psychiatric disability on a direct basis is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claims for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO sent the Veteran a letter in June 2006 that complies with statutory notice requirements.  Therein, the RO notified the Veteran of the evidence VA was responsible for obtaining and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  Also, the RO notified the Veteran of the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the psychiatric disability was previously denied. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  For a claim to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured; in this case, there was no new and material evidence found.  Id.  

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained. The Board finds that all necessary development has been accomplished with respect to the claim to reopen service connection for a psychiatric disability, and therefore appellate review may proceed without prejudice to the Veteran.

Missing STRs

In the prior Board remands, the Board instructed the AMC to make a more thorough attempt to obtain the Veteran's service treatment records and related morning reports, as it appeared that some of the Veteran's records were destroyed in a July 1973 fire at the National Personnel Records Center (NPRC).  Under such circumstances, VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

38 U.S.C.A. § 5103A (b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  If VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonable certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact. 

In June 2010, the Veteran provided clarification on the locations at which he served.  In September 2014, NPRC searched using the information provided by the Veteran and nonetheless indicated that a full search could not be conducted without providing additional organization information (company or battery and type of battalion or regiment).  By November 2015 letter, VA informed the Veteran that efforts to obtain STRs were unsuccessful and requested he provide additional organization information (company or battery and type of battalion or regiment).  In March 2016, the Surgeon General of the Army responded that they possess no records for the Veteran.  By April 2016 letter, VA informed the Veteran of the efforts made to obtain his STRs and of the finding that the records are unavailable for review; the Veteran was requested to submit the records if he had them.  In May 2016, the Veteran replied that he does not have his original military records.  With these efforts, the Board finds compliance under 38 U.S.C.A. § 5103A (b)(3) and that prior remand instructions are complete, as it is reasonably certain that the STRs do not exist or that further efforts to obtain those records would be futile.

New and Material Evidence

Relevant Law

Pursuant to 38 U.S.C.A. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Facts and Analysis

In this case, new and material evidence has not been submitted since the April 1983 Board decision denying the claim for service connection for a psychiatric disorder.
San Juan VAMC records from 1992 through 2006 are negative for psychiatric treatment.  

Lay statements by the Veteran's close friends were submitted in April and May 1996, containing their opinions that they observed the Veteran suffering from psychological symptoms which they attribute to his active service.  There is no indication these lay statements were made by medical professionals.  While these individuals are competent to report that the Veteran suffers psychological symptoms, they cannot establish a nexus to service, as they are not shown to have the medical expertise to provide a competent opinion on the question of whether the disability can be attributed to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a lay person is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  These statements are duplicative of the Veteran's own lay statements of record and do not raise a reasonable possibility of substantiating the claim.

For the foregoing reasons, the evidence submitted since the April 1983 Board decision denying service connection for a psychiatric disability is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening the claim for service connection for a psychiatric disability is not warranted.

Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.  The benefit-of-the-doubt doctrine is therefore not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).



ORDER

The application to reopen the claim for service connection for a psychiatric disability is denied.


REMAND

In regard to the right knee disability, the Board finds a VA examination is required.  A September 2003 VA treatment record notes mild right knee effusion, "trauma on military service many years ago."  A June 2004 statement by Dr. Rivera, a private physician, states that he has treated the Veteran for a knee disability since 1992.  Dr. Rivera stated that the Veteran has limitation of motion, pain and a limp, and specifically referenced the Veteran's possible history of an in-service knee injury.  A VA examination is required to consider the evidence of record, including the Veteran's lay statements, and enter an opinion as to the nature and etiology of the Veteran's right knee disorder.

As previously explained, it is reasonably certain that the Veteran's STRs do not exist or that further efforts to obtain those records would be futile.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed right knee disability.  The examiner must note that the claims file has been reviewed.

The examiner is requested to provide the following opinions, with full consideration of the evidence of record including the Veteran's lay statements:

(a)  State all diagnoses as to the Veteran's right knee.

(b)  With respect to all right knee disorders found, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge. 

(c)  In the opinion, please discuss the September 2003 VA treatment record which notes mild right knee effusion, trauma on military service many years ago, and the June 2004 statement by Dr. Rivera, a private physician, which notes the Veteran's possible history of an in-service knee injury.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After the above is complete, readjudicate the Veteran's claim for a right knee disability.  If a complete grant of the benefit requested is not granted, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


